Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitations of “a second splitter for splitting the first column bottoms stream into four portions; a second fractionating column wherein the first column overhead stream is separated into a second column overhead stream and a second column bottoms stream, a second separator wherein the second column bottoms stream and a fourth portion of the first column bottoms stream are separated into a second separator overhead stream and a second separator bottoms stream; a first mixer to mix the second separator bottoms stream and a third portion of the first column bottoms stream to form a first mixed stream; a first heat exchanger wherein the feed stream is cooled upstream of the first separator and the first portion of the first separator overhead stream is cooled upstream of the first fractionating column through heat exchange with the first separator bottoms stream, a first portion of the first column bottoms stream, a second portion of the first column bottoms stream, the first mixed stream, and the second column overhead stream,”; in claim 17, the recitations of “dividing the first column bottoms stream into a first portion, a second portion, a third portion, and a fourth portion in a second splitter; separating the first column overhead stream into a second column overhead stream and a second column bottoms stream in a second fractionating column operated at a pressure between 45 and 115 psia; separating the second column bottoms stream and the fourth portion of the first column bottoms stream into a second separator overhead stream and a second separator bottoms stream in a second separator; mixing the second separator bottoms stream and the third portion of the first column bottoms stream to form a first mixed stream in a first mixer: cooling the feed stream upstream of the first separator and cooling the first portion of the first separator overhead stream upstream of the first fractionating column through heat exchange with the first separator bottoms stream, the first portion of the first column bottoms stream, the second portion of the first column bottoms stream, the first mixed stream, and the second column overhead stream in a first heat exchanger”,  as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 17, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 18 and its dependent claims are allowable.  The closest reference is US 2012/0324943 (Butts) that discloses the overall system for removing nitrogen to produce methane, including a heat exchanger 22, fractionating column 15, splitters /mixers 78, 70, 94, but  without the recitations noted above.  It would not have been obvious to modify Butts to come up with the claimed invention without impermissible hindsight reconstruction.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0324943, US 9816752, Nelson, Swallow, O’Brien, and Paradowski disclose systems/methods for removing nitrogen to produce methane using heat exchangers, splitters, separators, and fractionating columns.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/20/2022